ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks filed 9/10/2021, with respect to the previous rejections have been fully considered and are persuasive.  The previous rejection(s) of the claims as previously mailed has been withdrawn.
After further consideration and review of SCHIEKE and the prior art, the amendments as filed properly overcome the prior rejection and prior art.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance were presented by Applicant in remarks as filed on 9/10/2021.
Furthermore, as the closest reference for claim 1, SCHIEKE et al. (US 20180232971 A1) discloses (abstract) a method (fig.6-7) comprising:
receiving a wireless request 502 [0076] from a proximity key 614 (i.e. mobile access device (MAD)) used to access a vehicle 612 (i.e. vehicle 20 shown by fig.1 – includes vehicle authentication unit), wherein the wireless request includes a key-GPS 506 that is a set of Global Positioning Satellite (GPS) coordinates [0017, 0076] corresponding to the proximity key (i.e. environmental data includes GPS);
retrieving 514, at the vehicle, a vehicle-GPS that is a set of GPS coordinates corresponding to the vehicle; [0079]
calculating a distance 627/422 [0063, 0072] between the proximity key and the vehicle based on a difference between the key-GPS and the vehicle-GPS; and
determining [0073] whether to perform the request (i.e. unlock command) based on the calculated distance.
SCHIEKE fails to show:
	wherein the determining comprises: 
in response to the wireless request being a request to unlock the vehicle and the calculated distance being less than or equal to a first distance, performing the wireless request; 
in response to the wireless request being a request to unlock the vehicle and the calculated distance being greater than the first distance, denying the wireless request; and 
in response to the wireless request being a request to lock the vehicle and the calculated distance being greater than the first distance, performing the wireless request.
Similarly for claims 8 and 15, the same reasons for allowance apply. 
These features, in combination with the other features of the claims, are not anticipated by, nor made obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        9/15/2021